DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 18-20 directed to the inventions that were non-elected without traverse.  Accordingly, claims 1-5 and 18-20 been cancelled.

Allowable Subject Matter
Claims 6-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 6 are considered to be allowable since the closest art of record do not provide a teaching of “an anatomical model shell having a plurality apertures defined therein” and its combination between the plurality of apertures and the plurality of electrodes.  The Rubinstein (US 8,834,172) reference provides the majority of the teaching of the limitation of claim 6.  However, the Rubinstein reference is silent on any description of an anatomical shell having a plurality of aperture and where plurality of the electrodes is disposed within the plurality of aperture on the anatomical model shell.   None of the prior art cited in the previous action shows any teaching (or motivation) for the missing elements.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715